           Case 1:19-cv-00255-JLT Document 86 Filed 08/02/21 Page 1 of 1

                     UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA

                                                  1:19-cv-00255-JLT (PC)
HECTOR CLARENCE ANDERSON,
                                                  ORDER & WRIT OF HABEAS CORPUS
                        Plaintiff,                AD TESTIFICANDUM FOR REMOTE
                                                  APPEARANCE OF HECTOR
v.                                                CLARENCE ANDERSON,
                                                  CDCR NO. BA-7102
H. ANGLEA,
                                                  DATE: September 2, 2021
                        Defendant.                TIME: 2:00 p.m.

        HECTOR CLARENCE ANDERSON, CDCR #BA-7102, is a necessary participant in
court proceedings on September 2, 2021, and is confined at California State Prison, R.J.
Donovan Correctional Facility (480), in the custody of the Warden. To secure the inmate’s
attendance, a Writ of Habeas Corpus ad Testificandum shall issue commanding the custodian of
the prison to produce the inmate before Magistrate Judge Sheila K. Oberto, United States District
Court, Eastern District of California, by Zoom video conference on September 2, 2021, at 2:00
p.m.

                          ACCORDINGLY, THE COURT ORDERS:

     1. A Writ of Habeas Corpus ad Testificandum shall issue under the seal of this Court,
        commanding the Warden to produce the inmate named above to appear for proceedings
        in United States District Court at the date and time above, by Zoom video conference,
        until completion of the proceedings or as ordered by the Court; and

     2. The custodian is ordered to notify the Court of any change in custody of this inmate and is
        ordered to provide the new custodian with a copy of this writ.

                    WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To:     The Warden of California State Prison, R.J. Donovan Correctional Facility (480)

       WE COMMAND you to produce the inmate named above to appear before Judge
Oberto on the date and time above, by Zoom video conference, until completion of the
proceedings or as ordered by the Court.

       FURTHER, you are ordered to notify the Court of any change in custody of the
inmate and to provide the new custodian with a copy of this writ.



IT IS SO ORDERED.

     Dated:    August 2, 2021                             _ /s/ Jennifer L. Thurston
                                              CHIEF UNITED STATES MAGISTRATE JUDGE
